McLaughlin, J. (dissenting):
I think the order appealed from should be reversed. The damages which the plaintiff was entitled to recover under the statute, by reason of the death of. her intestate, were such a sum as the jury deemed a “ fair and just compensation for the pecuniary injuries resulting from the decedent’s death.” The jury after considering all the evidence awarded her $1,000, and this conclusion ought not to have been interfered with, unless it appeared that the verdict was the result of passion, prejudice, corruption or mistake. A verdict of $1,000, under- the evidence set forth in this record, cannot of itself (and there is nothing 'else suggested) he said to have been brought about by either one of these influences. The pecuniary *188injuries sustained by the widow and the infant children of the deceased were, from the very nature of the case, indefinite, prospective and contingent, and could not be proved with any degree of accuracy, for the reason that the deceased might have died, failed in health or abandoned his family. Because of the difficulty and uncertainty in fixing the damages in actions like this, the courts have refused, except in rare instances, to interfere with the verdict of the jury. Whatever may be said of the verdict in this case, the real question is, and it was the question presented to the trial court, can this court say, as a matter of law, that the jury violated any recognized rule governing their deliberations and determinations, because .they did not award this plaintiff a larger sum than they did? I think not. The case of Reger v. The Rochester R. Company (2 App. Div. 5) is directly in point. In that case action was brought to recover damages resulting from the death of plaintiff’s daughter. The ju2'y rendered a verdict of $375, which'the tidal court set aside, as here, on the sole ground that the verdict was inadequate, but on appeal the order was unanimously reversed. I think this order should be reversed.
For these reasons I cannot concur in the opinion of Mr. Justice Ingraham.
Order affirmed, with costs.